DETAILED ACTION
Re Application No. 16/881107, this action responds to the amended claims dated 04/05/2022.
Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Holmes Anderson (37272) via telephone on 07/15/2022.
With respect to claims as filed on 04/05/2022, please amend claims 1, 3-4, 7-8, 10-11, 14-15, 17, and 20, as follows:

LISTING OF CLAIMS
1.	(Currently Amended)	An apparatus comprising: 
a data storage system comprising:
a plurality of compute nodes interconnected with a plurality of drives that are accessible by the compute nodes only in full-size allocation units and reduced size allocation units that are characterized by smaller size than the full-size allocation units, wherein the compute nodes are configured to use the full-size allocation units for uncompressed data and use the reduced-size allocation units for compressed data;
a storage object on which data is logically stored, the storage object data being physically stored by the drives; and
a compressed data manager configured to:
select at least one full-size allocation unit of representative data of the storage object;
monitor changes in compressibility[[ed size]] of the representative data over time;
select a size for the reduced size allocation units for the storage object based on the changes in compressibility[[ed size]] of the representative data over time;
cause the compute nodes to use the full-size allocation units for storage of uncompressed data of the storage object on the drives; and -3-
cause the compute nodes to use the reduced size allocation units of the selected size for storage of only compressed data of the storage object on the drives.

3.	(Currently Amended)	The apparatus of claim 1 wherein the compressed data manager weights a plurality of buckets corresponding to respective data sizes, and compares the data sizes of the weighted buckets to the[[of]] monitored compressibility of the[[ed]] representative data[[ sizes]] to select the size for the reduced allocation units[[ size]] for the storage object.

4.	(Currently Amended)	The apparatus of claim 3 wherein each of the buckets has a Bucket Size that corresponds to a respective amount of compressibility[[ed size]] of the representative data and an associated Bucket Size Counter Value that indicates how many times monitored changes in the compressibility[[ed size]] of the representative data corresponded to the respective Bucket Size, the compressed data manager configured to weight the buckets using weights W = Bucket Size Counter Value * (Bucket Size/100)P[[ P]], where P is a hyper parameter to select the size for the reduced size allocation units for the storage object.

7.	(Currently Amended)	The apparatus of claim 1 wherein the compressed data manager selects the reduced allocation unit size based on changes in average compressibility[[ed size]] of full-size allocation units of data.

8. 	(Currently Amended)	A method comprising:
accessing non-volatile drives only in full-size allocation units and reduced size allocation units that are characterized by smaller size than the full-size allocation units;
selecting at least one full-size allocation unit of representative data;
monitoring changes in compressibility[[ed size]] of the representative data over time;
selecting a size for [[a]]the reduced size allocation units based on the changes in compressibility[[ed size]] of the representative data over time;
using full-size allocation units for storage of uncompressed data on the non-volatile drives; and
using reduced size allocation units for storage of only compressed data on the non-volatile drives.  

10.	(Currently Amended)	The method of claim 8 wherein selecting the size for the reduced size allocation unit based on the changes in the compressibility[[ed size]] of the representative data over time comprises weighting a plurality of buckets corresponding to respective data sizes, and comparing the data sizes of the weighted buckets to the[[of]] monitored compressibility of the[[ed]] representative data[[ sizes]].

11.	(Currently Amended)	The method of claim 10 wherein each of the buckets has a Bucket Size that corresponds to a respective amount of compressibility[[ed size]] of the representative data and an associated Bucket Size Counter Value that indicates how many times monitored changes in the compressibility[[ed size]] of the representative data corresponded to the respective Bucket Size, and further comprising weighting the values of the monitored compressed size by calculating a weight W = Bucket Size Counter Value * (Bucket Size/100)P[[ P]], where P is a hyper parameter.  

14.	(Currently Amended)	The method of claim 8 comprising selecting the reduced size allocation unit size based on changes in average compressibility[[ed size]] of full-size allocation units of data.

15.	(Currently Amended)	A non-transitory computer-readable storage medium storing instructions that when executed by a computer cause the computer to perform a method for using a computer system to implement multiple sizes of allocation units for storage of data, the method comprising:
accessing non-volatile drives only in full-size allocation units and reduced size allocation units that are characterized by smaller size than the full-size allocation units;
selecting at least one full-size allocation unit of representative data;
monitoring changes in compressibility[[ed size]] of the representative data over time; 
selecting a size for [[a]]the reduced size allocation units based on the changes in compressibility[[ed size]] of the representative data over time;
using full-size allocation units for storage of uncompressed data on the non-volatile drives;
and using reduced size allocation units for storage of only compressed data on the non-volatile drives.  

17.	(Currently Amended)	The non-transitory computer-readable storage medium of claim 15 wherein selecting the size for the reduced size allocation unit based on the changes in the compressibility[[ed size]] of the representative data over time comprises weighting a plurality of buckets corresponding to respective data sizes, and comparing the data sizes of the weighted buckets to the[[of]] monitored compressibility of[[ed]] representative data[[ sizes]].  

20.	(Currently Amended)	The non-transitory computer-readable storage medium of claim 15 comprising selecting the reduced size allocation unit size based on changes in average compressibility[[ed size]] of full-size allocation units of data.

REASONS FOR ALLOWANCE
Per the instant office action, claims 1-20 are considered as allowable subject matter.

Re claims 1, 8, and 15, Chen discloses monitoring uncompressed data for changes in compressibility, and compressing data into a reduced-size allocation unit when the compressibility reaches a threshold (Fig. 4; ¶ 31).  Arelakis discloses selecting a single size for compressed data segments (reduced size allocation unit) (¶ 104).  However, Chen and Arelakis do not specifically disclose the combination of a plurality of compute nodes interconnected with a plurality of drives that are accessible by the compute nodes only in full-size allocation units and reduced size allocation units that are characterized by smaller size than the full-size allocation units, wherein the compute nodes are configured to use the full-size allocation units for uncompressed data and use the reduced-size allocation units for compressed data; a storage object on which data is logically stored, the storage object data being physically stored by the drives; and a compressed data manager configured to: select at least one full-size allocation unit of representative data of the storage object; monitor changes in compressibility of the representative data over time; select a size for the reduced size allocation units for the storage object based on the changes in compressibility of the representative data over time; cause the compute nodes to use the full-size allocation units for storage of uncompressed data of the storage object on the drives; and -3-cause the compute nodes to use the reduced size allocation units of the selected size for storage of only compressed data of the storage object on the drives.  Furthermore, these limitations, in combination with the other limitations of the claims, would not have been obvious over Chen and Arelakis.  Additionally, the amendments render Examiner’s prior rejections under 35 USC § 101 and 112(b) moot, and those rejections are accordingly withdrawn.

Dependent claims 2-7, 9-14, and 16-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claims upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132